DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 11/17/2021 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially continuous phase” in Claim 1 (at lines 4 and 7), in Claim 6 (line 2), and in Claim 14 (line 2) is a relative term which renders the claims indefinite. The term “substantially continuous phase” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner is unclear as to metes and bounds of the term “substantially continuous phase”. Is the carbon phase continuous or discontinuous? Applicant is suggested to include delete the word “substantially” to provide clarity to the claims.
Claim 10 is also indefinite for a similar reason as set forth above. The instant claim recites “substantially electrochemically active”. Examiner is unclear as to metes and bounds of the term “substantially electrochemically active”. Is the composite material electrochemically active or not? Applicant is suggested to include delete the word “substantially” to provide clarity to the claims.
Claims 2-20 depend from claim 1 and are indefinite based on their dependencies.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13, 15-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 12, 16-18, and 21-23 of U.S. Patent No. 9,178,208 (hereinafter US’208). Although the claims at issue are not identical, they are not patentably distinct from each other because US’208 discloses a composite material and a method of forming the composite material comprising of the claimed components within the claimed proportions. Namely, silicon particles and a continuous carbon phase that holds the composite material together such that the silicon particles are distributed throughout the composite material. US’208 anticipates the instant claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1913200A (hereinafter Yue).
Yue discloses a silicon carbon composite  negative electrode material (electrochemically active material) and a method of preparation the composite material for lithium ion batteries (See [0002] and [0010]). Yue discloses that the composite material comprises of silicon particles and carbon phase as a matrix (continuous phase) (See [0010] and [0043]). Yue discloses that the silicon particles account for 1-50 wt% of the composite (See [0016] and [0048]), which means that the carbon matrix accounts for the remaining amount of 50-99 wt%. Yue discloses that the silicon particles having particle size of 1-40 µm is ball milled to 0.1-1 µm (See [0024] and [0047]). Yue discloses that the silicon particles are mixed with the carbon phase matrix for 1-12 hours by wet stirring (See [0024]); thereby, homogenously distribute the silicon particles throughout the composite material.
Yue discloses that the carbon phase matrix (claimed continuous phase) includes natural graphite and artificial graphite, an organic pyrolytic carbon including phenolic resin, conductive carbon (claimed conductive particles), and lithium-containing compound (claimed metal particles) (See [0020] to [0024]). Yue discloses a step of carbonizing and pyrolysis process of the organic pyrolytic carbon precursors (See [0056] and [0057]).  
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yue as applied to claims above, and further in view of US 2005/0233213 A1 (hereinafter Lee).
Yue is relied upon as set forth above.
Regarding claim 16, Yue discloses a method for preparing silicon-carbon composite material as negative electrode for lithium battery comprises silicon oxide compound SiOx where 0<x≤2 and carbon precursor such as phenolic resin (See [0043]), but does not disclose the carbon precursor is a polyimide as recited in the instant claim.
In an analogous art of silicon-carbon composite material as negative active material (negative electrode material) for lithium battery, Lee discloses the composite material comprises silicon oxide SiOx where x≤1.5 and a carbonaceous material (See Abstract). Lee discloses that the carbonaceous material includes phenol resin and polyimide resin (See [0036]). The carbonaceous material is a matrix that holds graphite particles 22 and silicon-containing composite (11, 12) together (See Figure 3).
It would have been obvious for a skilled artisan at the time the invention was filed to substitute the phenolic resin of Yue with the polyimide resin of Lee as a precursor material because Lee disclose that phenol resin and polyimide resin are suitable carbonaceous material for coating silicon oxide particles.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yue as applied to claims above, and further in view of US 6,300,013 (hereinafter Yamada).
Yue is relied upon as set forth above.
Regarding claim 19, Yue discloses a method for preparing silicon-carbon composite material as negative electrode for lithium battery, but does not disclose the method comprising of the instant claimed steps.
Yamada discloses a negative electrode mix is applied to a metal foil (casting a mixture on a substrate) and dried in an atmosphere of inactive gas or an atmosphere of dry air (to form a film), deterioration in the quality of the electrode occurring due to absorption of moisture content in the air to the negative electrode mix can be prevented and the negative electrode and battery can be improved (See Col. 8, line 63 to Col. 9, line 5). Yamada further discloses that the negative electrode mix is performed by hot press, deterioration in the quality of the electrode can be prevented which occurs due to absorption of the moisture content in the air to the negative electrode and battery and permits the qualities of the manufactured negative electrode and battery to improved (See Col. 9, line 8-20).
Yue is combined with Yamada because they both are drawn to a method of forming a negative active material (negative electrode) for battery by apply a negative active material. Therefore, it would have been obvious for a skilled artisan at the time the invention was made to removing the dried negative active material of Yue (the dried mixture) and subjecting the dried negative active material to a hot press in order to prevent absorption of moisture in the negative electrode and battery and permits the qualities of the manufactured negative electrode and battery to improve as suggested by Yamada.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761